Citation Nr: 1234246	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Air Force from January 1956 to October 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for service connection for hypertension was denied in a rating decision issued in June 2010; the Veteran submitted his notice of disagreement (NOD) the next month and the RO issued a statement of the case (SOC) in December 2010.  However, the Veteran did not submit a substantive appeal.  Because the Veteran has not completed the procedural steps necessary for an appeal as to this issue, the Board has not included the hypertension issue in its consideration of the claims on appeal.

The issue of entitlement to service connection for coronary artery disease with myocardial infarction and the issue of entitlement to service connection for a gastrointestinal disorder have been raised by the record, but neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over either issue, and both issues are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

The appellant contends that he was exposed to extreme acoustic trauma from jet engines during his more than two decades of service in the Air Force working in flight line maintenance.  He further contends that this in-service noise exposure is the causative agent of his currently claimed bilateral hearing loss and tinnitus.  The appellant has stated that he did not have any hearing loss or tinnitus when he entered service in 1956, and that each condition was present at the time of his discharge in 1978, continuing to the present time.

The determination of whether a veteran has a ratable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The United States Court of Appeals for Veterans Claims (Court) explained that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.

Further, the Court opined that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  The evidence of record indicates that the appellant may have been exposed to acoustic trauma in service by virtue of his activities around flight lines and aircraft engines.  However, no clinical opinion as to whether any current hearing loss or tinnitus is etiologically linked to the appellant's in-service noise exposure has been rendered.

The appellant has not been afforded a VA medical examination for hearing loss or tinnitus.  The claims file does contain the reports of in-service Air Force audiometric testing that indicate that the appellant demonstrated a threshold level of 40 decibels at 500 Hertz in the right ear in May 1959, and that he demonstrated a threshold level of 45 decibels at 4000 Hertz in the left ear in January 1966.  In addition, the appellant complained of hearing loss during his May 1978 service separation examination.  However, no medical opinion as to the existence, severity, etiology or onset date of the claimed bilateral hearing loss and tinnitus is of record.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is lay evidence of record to indicate that the appellant displayed symptoms related to the claimed conditions while he was in service, which have continued to the present.  The appellant has presented written statements to that effect.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed hearing loss in service or within one year of service, the Board finds that the duty to assist in this case requires that an audiometric evaluation should be obtained on remand.

Furthermore, clarification of whether or not the Veteran experiences tinnitus, to include in the form of ringing in the ears, should be accomplished, because he has submitted various statements to the effect that he has experienced tinnitus since service.  This clarification should include notations as to the evidence of record that addresses the Veteran's reports regarding when he first experienced tinnitus.  

Turning to the sleep apnea service connection claim, the claims file includes the report of a sleep study conducted in November 2006, which contains a diagnosis of obstructive sleep apnea.  An associated clinical record, dated November 3, 2006, states that the appellant had had symptoms of sleep apnea for more than 25 years and that he had undergone a uvulopalatopharyngoplasty in 1980.  The evidence of record also includes statements from the appellant, his wife and two daughters to the effect that he has had problems with sleep and heavy snoring, to include gasping for air and cessation of breathing, going back to the 1960s.  

Here again, there is lay evidence of record to indicate that the appellant displayed symptoms related to the claimed sleep apnea while he was in service, which have continued to the present.  There is medical evidence of treatment for sleep apnea approximately 18 months or so after service separation, as well as a current diagnosis and current treatment.  The appellant has also presented written statements from himself and other family members to that effect.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed sleep apnea in service or within one year of service, the Board finds that the duty to assist in this case requires that a medical opinion should be obtained on remand.

Thus, further development of the medical evidence is necessary, and adjudication on this basis is therefore indicated.  These considerations require the gathering of records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any hearing loss, tinnitus or sleep disorder since 1978.  After securing the necessary release(s), obtain any such available records that have not been previously secured.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After the above development is completed, arrange for the Veteran to undergo VA audiometric testing by an audiologist to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must identify all current hearing and tinnitus disabilities, and must opine as to whether any currently diagnosed condition is at least as likely as not caused or aggravated by established in-service noise exposure.  In so opining, the examiner must address the impact (if any) of the change from the ASA to the ISO standard of evaluation, as it relates to a showing of threshold shifts over service.  The examiner must also comment on any post-service occupational or recreational noise exposure, infections, or medications, as applicable, in the current disability.

5.  After the above development is completed and because of the etiologic questions presented, arrange for a review of the claims file by qualified VA doctor; the examiner must specify his or her qualifications for diagnosing or assessing sleep apnea.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed.  If the reviewer does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available for review.

The reviewer must opine as to whether the Veteran's currently diagnosed sleep apnea was first manifested on active duty service, or was otherwise caused or aggravated by military service.  The reviewer must specifically consider and comment on lay reports of heavy snoring, gasping, and cessation of breathing since the 1960's; record of a 1980 uvulopalatopharyngoplasty; and any other present factor noted by the reviewer.

6.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner/reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner/reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed condition.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of any VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner/reviewer for corrections or additions.

8.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the service connection issues on appeal.  If the scheduling of any kind of medical examination, or the obtaining of a medical opinion from any type of specialist such as an otolaryngologist, is necessary to adjudicate the service connection issues, especially in light of any newly received information, that development should be accomplished.  Ensure that all theories of service connection are considered.

9.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

